Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 rejected under 35 U.S.C. 103 as being unpatentable over Urbanek (US 4789232) in view of Stolpe (US 6022113).
Regarding independent claim 1, Urbanek discloses A rearview device for a vehicle (title – rearview mirror), comprising (i.e., open language for the claim, MPEP 2111.03): 
a moveable head assembly (17 – mirror housing including 18 – support frame); 
an actuator assembly (defined by the following limitations: mounting member 22 and top wall 32) comprising (i.e., open language for the actuator assembly) a fixed part (22-mounting member) and a moveable part (32 – top wall), the moveable part being attached to the head assembly (via support frame 18); and 
Urbanek does not explicitly disclose a motor cradle configured to attach the actuator assembly to the moveable head assembly, wherein, the moveable head assembly includes a lower case and the actuator assembly is attached to the lower case of the moveable head assembly using the motor cradle, the lower case includes one or more vertical fixation lugs, the motor cradle includes one or more cradle projections, and the one or more vertical fixation lugs are configured to engage the one or more cradle projections in response to the motor cradle being attached to the lower case.
Urbanek and Stolpe are related as rearview mirrors (see respective titles). 
Stolpe (Figs, 1, 11: 1 - drive) teaches a motor cradle (2 – mirror base) configured to attach the actuator assembly to the moveable head assembly (via e.g., 10 - locking washer), 
wherein, the moveable head assembly () includes a lower case (5 – catch; 13 – catching eyes) and the actuator assembly (4 – drive housing) is attached to the lower case of the moveable head assembly using the motor cradle (2 - mirror base), 
the lower case (5 – catch; 13 – catching eyes) includes one or more vertical fixation lugs (14 – latching lugs), the motor cradle includes one or more cradle projections (13 – catching eyes), and
 the one or more vertical fixation lugs (14 – latching lugs) are configured to engage the one or more cradle projections (13 – catching eyes) in response to the motor cradle being attached to the lower case (Fig. 1; col. 4, lns. 15-29; lugs at 20-21). The benefit of substituting some of the internal elements of the Stolpe into the Urbanek rearview mirror allows it to be motorized and supported. 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute some of the internal elements of the Stolpe into the Urbanek rearview mirror allows it to be motorized and supported. 
	Regarding claim 2, the combination further discloses the motor cradle is configured to attach to the lower case using a turn and snap connectivity (Stolpe, via fold path limiter 17 and latching lugs 14).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute some of the internal elements of the Stolpe into the Urbanek rearview mirror allows it to be motorized and supported. 
Regarding claim 3, the combination further discloses the motor cradle includes one or more cradle teath, and the one or more cradle teeth of the motor cradle are configured to engage one or more corresponding gaps formed in a ring of the actuator assembly. (Stolpe, via catching eyes 13 and latching lugs 14).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute some of the internal elements of the Stolpe into the Urbanek rearview mirror allows it to be motorized and supported. 
Regarding claim 4, the combination further discloses 4. The rearview device of claim 1, further including: a cradle clamp configured to clamp the actuator assembly to the motor cradle (Stolpe, via catching eyes 13 and latching lugs 14).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute some of the internal elements of the Stolpe into the Urbanek rearview mirror allows it to be motorized and supported. 
Regarding claim 5, the combination further discloses 5. The rearview device of claim 4, wherein the cradle clamp includes one or more clamp cams configured to be received by a space formed between the actuator assembly and the motor cradle, one or more clamp prongs configured to be received by a space formed between the actuator assembly and the motor cradle, and one or more clamp clips configured to clip onto corresponding features of the motor cradle (Stolpe, via catching eyes 13 and latching lugs 14).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute some of the internal elements of the Stolpe into the Urbanek rearview mirror allows it to be motorized and supported. 
Claims 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Urbanek (US 4789232) in view of Stolpe (US 6022113) in further view of Schmierer (US 20110317445)
	Regarding claim 6, the combination does not further disclose further including a light module attached to the lower case.
Urbanek-Stolpe and Schmierer are related as rearview mirrors.
Schmierer teaches a light module attached to the lower case (Fig. 6: 05 – indicator). 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add a turn indicator lamp, as in Schmierer, to the rearview mirror of Urbanek-Stolpe so as to add visibility of turn indication to other drivers in the vicinity.
Regarding claim 7, the combination further discloses 7. The rearview device of claim 6, wherein the light module includes one or more tabs and one or more clips, the lower case includes one or more tab receiving portions, and the one or more tab receiving portions of the lower case are configured to receive the one or more tabs of the light module (Stolpe, via catching eyes 13 and latching lugs 14).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute some of the internal elements of the Stolpe into the Urbanek rearview mirror allows it to be motorized and supported. 
Regarding claim 8, the combination further discloses 8. The rearview device of claim 6, wherein the light module is configured to lock and attach to the lower case by pressing the light module onto the lower case and sliding the light module with respect to the lower case (Stolpe, via fold path limiter 17 and latching lugs 14).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute some of the internal elements of the Stolpe into the Urbanek rearview mirror allows it to be motorized and supported. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872